DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: it appears that the word “a” should be included between the word “with” and the word “convex” in Line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “between the second side s of the second sides of the helical toothing” in Lines 2-3.  There is insufficient antecedent basis for “the second side s of the second sides.”  Moreover, it is unclear what constitutes the second side s of the second side in the claimed invention.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schicht (DE 686364 C) in view of Head (US Patent No. 2,050,233).
(Claim 1) Schicht discloses a rotary cutting tool (Figs. 17-20) for generating asymmetrical teeth in a gear wheel wherein each tooth has an active side with convex profile conjugated with the profile of a tooth of a counter gear wheel meshing with the gear wheel and a secondary concave side (Human Translation (“HT”) at pages 2-3).  The cutting tool has a toothing with a generally helical development (HT at page 2), which extends on one side and an other side with respect to a median section of the tool, the median section being a cross-section capable of being intersected by a radius Rp of the gear wheel, said radius Rp being orthogonal to the rotation axis of the tool operating on the wheel to generate the teeth thereof (Figs. 17-21).  The helical toothing has a first side defining a cutting edge intended to generate said active side of the wheel teeth and a second side defining a cutting edge intended to generate the secondary side, wherein the pitch (a) between the cutting edge of the first side of the helical toothing being constant and the pitch (b, b’, b”, b”’) between the cutting edge of the second side of the toothing being variable along the axial direction of the tool (Figs. 19, 20; HT at pages 23-27).  From tip to root or base, each cutting tooth in the cross-section illustrated in Figure 19 has the same height such that the maximum height between consecutive teeth of the helical toothing is constant at least in a second portion of said helical toothing between the first end of the helical toothing and see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) reciting several rationales that may support a finding of obviousness, including “obvious to try”); see also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent");  In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  The Schicht reference also does not explicitly disclose the maximum height defined from the tip of each tooth to the base or root thereof decreasing in at least one portion located between the median section and the second end.1
Head discloses a cutting tool having helical toothing with a first pitch between a first side cutting edge of consecutive teeth and a second pitch of a different value than the first pitch defined by second side cutting edges of the consecutive teeth (Fig. 4; p, p’). The tool has an incremental change in height at least in a portion of consecutive teeth at the second end to the median portion (Fig. 4; Page 2, Col. 1, Lines 61-65).  At a time prior to filing it would have 
(Claims 2 and 8) The second pitch (b, b’, b”, b”’) decreases in an area of the tool between said median section and the first end or exit end of the helical toothing, thereby determining a corresponding increase in a thickness of the helical toothing, in the area of the tool between said median section and the first end (Figs. 19, 20; HT at pages 23-26).
(Claim 3) A section of the toothing, in which the pitch between the second sides of the toothing starts to decrease, is positioned between the median section and said first end of the tool (Figs. 17-20; HT at pages 23-26).
(Claim 6) In the at least one portion in which the maximum height between the consecutive cutting teeth decreases in a location between the median section and the second end, the maximum height between the consecutive cutting teeth begins to decrease at a point closer to the median plane than the second end of the helical toothing (Figs. 17-20) or if not explicitly disclosed in the modification, a person of ordinary skill at the time of filing would have found it obvious to provide the point at which the decrease begins at the location claimed as a matter of design choice based upon operational parameters.
Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schicht (DE 686364 C) in view of Olson et al. (US Patent No. 1,343,276).
(Claim 1) Schicht discloses a rotary cutting tool (Figs. 17-20) for generating asymmetrical teeth in a gear wheel wherein each tooth has an active side with convex profile conjugated with the profile of a tooth of a counter gear wheel meshing with the gear wheel and a secondary concave side (Human Translation (“HT”) at pages 2-3).  The cutting tool has a see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) reciting several rationales that may support a finding of obviousness, including “obvious to try”); see also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent");  In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by 
Olson et al. (“Olson”) discloses a cutting tool having an incremental change in height at least in a portion of consecutive teeth at the second end to a median portion and then finishing teeth of a constant height (Figs. 1, 2; Page 1, Lines 73-85).  At a time prior to filing it would have been obvious to one of ordinary skill in the art to provide the cutting tool disclosed in Schicht with a smaller height at the entry end as taught by Olson in order to incrementally enter the work material and reduce the cutting forces at that end (i.e., roughing and then finishing operation).
(Claims 2 and 8) The second pitch (b, b’, b”, b”’) decreases in an area of the tool between said median section and the first end or exit end of the helical toothing, thereby determining a corresponding increase in a thickness of the helical toothing, in the area of the tool between said median section and the first end (Figs. 19, 20; HT at pages 23-26).
(Claim 3) A section of the toothing, in which the pitch between the second sides of the toothing starts to decrease, is positioned between the median section and said first end of the tool (Figs. 17-20; HT at pages 23-26).
(Claim 6) In the at least one portion in which the maximum height between the consecutive cutting teeth decreases in a location between the median section and the second end, the maximum height between the consecutive cutting teeth begins to decrease at a point closer to the median plane than the second end of the helical toothing (Figs. 17-20) or if not explicitly disclosed in the modification, a person of ordinary skill at the time of filing would have found it .

Response to Arguments
Applicant's arguments filed October 14, 2020 have been fully considered but they are not persuasive.  Applicant argues that the modification of Schicht in view of Head would result in a tool having teeth that are variable in height along the entire length of the tool.  Yet, the claims merely require that the helical toothing be constant between the median section and the first end.  Therefore, as suggested in the Head reference, the finishing teeth in a cross-section perpendicular to the rotational axis are of constant height.  Again, three are no claim limitations requiring the tooth height be taken in a certain cross-section or along a certain length.  Moreover, no claim limitation is directed to the varying height being limited to a certain region.  Therefore, even if the modified tool has a variable height along its entire length, the finishing teeth in an adjacent circumferential direction or in a cross-section perpendicular to the rotational axis would read on the claimed requirement of teeth having constant height.2

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on (571) 272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As indicated in the previous Rejection, the illustration in Figure 18 shows that the helical toothing does not project to the same radial extent in the first revolution of toothing.  That is, because the toothing in the first revolution has a change in height, it is clear that the toothing has a change in height in that portion along a cross-section taken along the axis of rotation.  Applicant is reminded that the illustrations in Figures 19 and 20 are along a particular cross-section.  Moreover, Applicant does not require the claimed invention to represent the claimed height relationship in any particular view or cross-section.  Something worth noting when considering the scope of the prior art of record.  Nevertheless, Examiner has included a teaching reference merely to show the concept is well known and so that prosecution may move forward beyond this issue.
        2 The rejection in view of Olson is made to show that gear cutters with a variable roughing section and a fixed height finishing section are known in the art.